Citation Nr: 1329440	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for chronic brain 
syndrome, status post head trauma, to include as secondary 
to a personal assault in service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967 and from January 1969 to October 1969.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In his April 2010 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge.  A 
hearing was scheduled for December 2011, but in November 
2011, the Veteran withdrew his request for such hearing.  As 
no further communication from the Veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2012).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Regrettably, the Board's review of the record indicates that 
another remand is necessary.  The evidence establishes that 
the Veteran was involved in a motor vehicle accident in 
April 1967 and that he sustained a closed head injury.  
Contemporaneous treatment records show that the Veteran had 
residual right-sided weakness and personality changes with 
low average intelligence, immaturity, maladjustment, and 
lack of insight.  A June 1968 note from his private 
physician shows that the Veteran's behavior disorder had 
remained unchanged and that his prognosis was guarded.  
Based on this information, the Board finds that there is 
clear and unmistakable evidence that the Veteran had chronic 
brain syndrome prior to entrance into service in January 
1969.  

However, the evidence is insufficient for the Board to 
determine whether the chronic brain syndrome was not 
aggravated by service.  The Veteran underwent a Medical 
Evaluation Board (MEB) in August 1969.  Symptoms at that 
time included poor memory, slow thinking, intellectual 
enfeeblement, aphasic residuals, minimal right-sided motor 
system limitations, judgmental defects, and poor impulse 
control.  The Veteran was also noted to have a depressive 
reaction manifested by low self-esteem, inferiority 
feelings, feelings of hopelessness, psychomotor retardation, 
apathy, despondency relieved by excessive alcohol intake, 
and bleakness with respect to his future.  While these 
symptoms were found to have existed prior to service by the 
MEB, the Board is not bound by this finding.  Therefore, the 
Board requires an opinion as to whether the Veteran's 
chronic brain syndrome was clearly and unmistakably not 
aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the February 
2013 VA examiner to obtain another opinion 
as to the etiology of the Veteran's 
chronic brain syndrome.  Upon a review of 
the record, the examiner should respond to 
the following: 

Did the Veteran's chronic brain 
syndrome worsen in service?

If it worsened in service, does the 
evidence clearly and unmistakably 
establish that the Veteran's chronic 
brain syndrome was not aggravated by 
service?  

The examiner is instructed that to find 
that the disability in question clearly 
and unmistakably was not aggravated by 
service, the evidence must be obvious, 
manifest, and undebatable in establishing 
that it was not aggravated by service.  
See Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Aggravation exists when there is an 
increase in disability during service that 
is not due to the natural progress of the 
disease.  Temporary or intermittent flare-
ups during service of a preexisting injury 
or disease are not sufficient to be 
considered aggravation unless the 
underlying condition, as opposed to 
symptoms, is worsened.  Aggravation may 
not be conceded where the underlying 
disability underwent no increase in 
severity during service. 

The examiner is advised that, while the 
Veteran claims his disability was 
aggravated by a personal assault in 
service, the Board is ultimately concerned 
with whether aggravation occurred, 
regardless of the cause of the 
aggravation.

A complete rationale for any opinion 
advanced must be provided.  

If it is determined that the opinion 
cannot be obtained without another 
clinical examination, such examination 
should be scheduled.

2. After completing the above development, 
and any other development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and return the appeal to 
the Board for appellate review, after the 
Veteran has had an adequate opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


